UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6980



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH MCCOY POWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-93-4-BO, CA-98-28-2-BO)


Submitted:   November 10, 1998            Decided:   January 15, 1999


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph McCoy Powell, Appellant Pro Se.   Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph McCoy Powell appeals the district court’s order denying

his motion for reconsideration of the order denying an extension of

time to file a motion pursuant to 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    United States v. Powell, Nos. CR-93-4-BO;

CA-98-28-2-BO (E.D.N.C. May 28, 1998). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                  2